PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


BRUCE C. BEREANO,                    
             Petitioner-Appellant,
               v.                          No. 12-6417
UNITED STATES OF AMERICA,
            Respondent-Appellee.
                                     
       Appeal from the United States District Court
        for the District of Maryland, at Baltimore.
       William M. Nickerson, Senior District Judge.
                  (1:11-cv-00961-WMN)

                Argued: December 5, 2012

                Decided: February 8, 2013

     Before MOTZ, KING, and DIAZ, Circuit Judges.



Affirmed by published opinion. Judge King wrote the opin-
ion, in which Judge Motz and Judge Diaz joined.


                       COUNSEL

ARGUED: Timothy Francis Maloney, JOSEPH, GREEN-
WALD & LAAKE, PA, Greenbelt, Maryland, for Appellant.
Leo Joseph Wise, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee. ON
BRIEF: Matthew M. Bryant, JOSEPH, GREENWALD &
2                     BEREANO v. UNITED STATES
LAAKE, PA, Greenbelt, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Baltimore, Maryland, for
Appellee.


                               OPINION

KING, Circuit Judge:

   Bruce C. Bereano appeals from the district court’s denial of
his petition for a writ of coram nobis. The petition, filed pur-
suant to the All Writs Act, 28 U.S.C. § 1651(a), alleged that
the Supreme Court’s decision in Skilling v. United States, 130
S. Ct. 2896 (2010), requires vacatur of Bereano’s 1994 mail
fraud convictions in the District of Maryland. Pursuant to the
Fifth Amendment’s Due Process Clause, the Skilling decision
limited application of the statutory term "intangible right of
honest services," found in 18 U.S.C. § 1346, solely to those
mail fraud prosecutions involving bribery or kickbacks. See
130 S. Ct. at 2931.

   Bereano’s coram nobis petition was denied on February 28,
2012, when the district court concluded that no relief could be
granted even though Bereano’s honest services fraud scheme
did not involve bribery or kickbacks. See Bereano v. United
States, No. 1:11-cv-00961, 2012 WL 683545 (D. Md. Feb. 28,
2012) (the "Opinion").1 That was so, the court reasoned,
because Bereano had also executed a fraud scheme involving
money and property, implicating the pecuniary fraud theory
of mail fraud, which was not affected by the Skilling decision.
See United States v. Black, 625 F.3d 386, 387 (7th Cir. 2010)
(deeming pecuniary fraud theory of mail fraud to be unaf-
fected by Supreme Court’s decision in Skilling). Although the
Government has conceded the existence of a Skilling error,
    1
    The district court’s unpublished Opinion is found at J.A. 2337-49.
(Citations herein to "J.A. ____" refer to the contents of the Joint Appendix
filed by the parties in this appeal.)
                     BEREANO v. UNITED STATES                          3
the court satisfied itself that the error, though constitutional in
nature, is harmless beyond a reasonable doubt. As explained
below, we agree with the district court and affirm.

                                   I.

                                   A.

   On May 26, 1994, the grand jury in the District of Mary-
land returned an indictment against Bereano, then a Maryland
lawyer and lobbyist, charging him with eight counts of mail
fraud, in violation of 18 U.S.C. §§ 1341 and 1346. The
scheme underlying the charges was predicated on two sepa-
rate theories of mail fraud, one derived from § 1341 and the
other from § 1346.2 More specifically, Paragraph 7 of Count
One (in the portion of the indictment captioned "The Scheme
and Artifice to Defraud") alleged that Bereano had devised a
scheme and artifice to do the following:

      (a) defraud his lobbying clients of money and prop-
      erty by means of false and fraudulent pretenses, rep-
      resentations and promises, by submitting to his
      lobbying clients bills which included false state-
      ments of expenses incurred [the "pecuniary fraud
      theory"]; and

      (b) defraud his lobbying clients of their right to the
      loyal, faithful, honest, and unbiased service and per-
      formance of the duties of the defendant in his capac-
      ity as agent of said lobbying clients, free from willful
      omission, deceit, dishonesty, misconduct, fraud, self-
  2
   Section 1341 of Title 18 criminalizes the use of the mail for the pur-
pose of executing "any scheme or artifice to defraud, or for obtaining
money or property by means of false or fraudulent pretenses." Meanwhile,
§ 1346 of Title 18, entitled "[d]efinition of ‘scheme or artifice to
defraud,’" defines such a scheme to also include "a scheme or artifice to
deprive another of the intangible right of honest services."
4                     BEREANO v. UNITED STATES
     dealing and conflict of interest [the "honest services
     fraud theory"].

J.A. 20.3

   Paragraphs 8 through 18 of Count One (the balance of that
portion of the indictment captioned "The Scheme and Artifice
to Defraud") further described the scheme in some detail.
Therein, the grand jury alleged that, during the relevant
period, Bereano requested that employees of his Annapolis
law firm, Bereano & Resnick, make contributions to various
political candidates. Those contributions were reimbursed
through law firm checks, often designated with false notations
to conceal their true purposes. In addition, Bereano caused
firm checks to be issued to certain of the firm’s employees,
ostensibly for office expenses. Those checks were then cashed
and the proceeds delivered to Bereano. Bereano distributed
such proceeds to various members of his family, who used the
money for contributions to his political action committee (the
"Bereano PAC"). Finally, Bereano falsely billed his firm’s
lobbying clients for such expense items as "legislative enter-
tainment," thereby recovering the political contributions into
the firm’s coffers by disguising their true nature.

   The scheme and artifice to defraud, described as aforesaid
in Count One, was realleged by the grand jury in each of
Counts Two through Eight. Thus, all eight counts relied on
the same fraud scheme, and the charges were identical in all
respects save one. That is, the final paragraph of each count,
commonly characterized as the "charging paragraph," identi-
fied a specific mailing that was used to execute and attempt
to execute the fraud scheme.4 Specifically, in September and
   3
     Paragraphs 1 though 6 of Count One provide background facts for the
scheme and charging allegations. The scheme and artifice to defraud is
detailed in Paragraphs 7 through 18 thereof.
   4
     The mailing allegation of Count One, identifying the mailing of the law
firm bill used to execute the scheme and artifice to defraud, is specified
in Paragraph 19 thereof. The specific mailings underlying the other seven
counts are found in Paragraph 2 of each of those counts.
                   BEREANO v. UNITED STATES                   5
October of 1990, four bills, ostensibly including charges for
the law firm’s expenses, were submitted to four of the firm’s
lobbying clients. The four clients allegedly responded by
mailing checks back to the firm in payment of those bills.
Bereano was charged with two mail fraud offenses relating to
each of the four clients, one for the fraudulent bill mailed to
the client and another for the client’s check mailed back to the
firm in payment of the bill. More particularly,

    •   Counts One and Two alleged that, for the purpose
        of executing and attempting to execute the
        scheme and artifice to defraud, a law firm bill
        was caused to be delivered by mail to, and a
        check thereafter received by the firm from, a cli-
        ent called Phillips Publishing;

    •   Counts Three and Four alleged that, for the pur-
        pose of executing and attempting to execute the
        scheme and artifice to defraud, a law firm bill
        was caused to be delivered by mail to, and a
        check thereafter received by the firm from, a cli-
        ent called Dental Benefit Providers;

    •   Counts Five and Six alleged that, for the purpose
        of executing and attempting to execute the
        scheme and artifice to defraud, a law firm bill
        was caused to be delivered by mail to, and a
        check thereafter received by the firm from, a cli-
        ent called Medical Mutual Liability Insurance
        Society of Maryland ("Medical Mutual"); and

    •   Counts Seven and Eight alleged that, for the pur-
        pose of executing and attempting to execute the
        scheme and artifice to defraud, a law firm bill
        was caused to be delivered by mail to, and a
        check thereafter received by the firm from, a cli-
        ent called Maryland Saltwater Sportsfisherman’s
        Association ("MSSA").
6                      BEREANO v. UNITED STATES
   During pretrial proceedings in the district court, Bereano
sought dismissal of the indictment, contending, inter alia, that
the "intangible right of honest services" provision of 18
U.S.C. § 1346 was unconstitutionally vague and thus violative
of the Due Process Clause of the Fifth Amendment. The court
denied Bereano’s dismissal motion, and the matter proceeded
to trial before a Maryland jury.

                                     B.

   During Bereano’s trial, which was conducted in Baltimore
over a three-week period in November of 1994, the prosecu-
tion presented evidence from approximately twenty-six wit-
nesses, including law firm employees and clients, members of
Bereano’s family, and Maryland politicians.5 Charlotte
Verkouw, a former assistant to Sandra O’Hearn, the firm’s
bookkeeper, explained that O’Hearn had directed her, at
Bereano’s behest, to contribute $250 to a political campaign.
That contribution was reimbursed to Verkouw by a firm
check containing the false notation "reimbursement for com-
puter paper." Verkouw was directed by O’Hearn to prepare
several firm checks payable to O’Hearn, in random amounts,
totalling approximately $2500. Verkouw explained how two
of the firm’s reimbursement checks, each for $300, were
falsely characterized as "legislative entertainment," with the
$600 aggregate sum then billed on a pro rata basis to the four
lobbying clients identified in the indictment.

   At O’Hearn’s behest, paralegal Pam Young endorsed law
firm checks issued in her name and returned them to O’Hearn.
It was Young’s understanding that the checks would be
cashed and their proceeds delivered to Bereano. Christine Sat-
    5
   Our recitation of the facts is largely drawn from evidence presented at
Bereano’s trial and from the factual recitations made in the Opinion. To
the extent they are derived from the trial evidence, the facts are recited in
the light most favorable to the Government, as the prevailing party. See
United States v. Jefferson, 674 F.3d 332, 341 n.14 (4th Cir. 2012).
                   BEREANO v. UNITED STATES                   7
terfield, who held various positions in the firm, made several
political contributions for Bereano and O’Hearn. Satterfield
was reimbursed with firm checks that falsely reflected they
were reimbursements for, inter alia, a typewriter and miscella-
neous expenses. Hazel Hall, O’Hearn’s mother, was directed
by her daughter to make at least one political contribution that
the firm reimbursed.

   Bereano’s parents each received $2500 in cash from their
son, which they contributed to the Bereano PAC. Bereano’s
ex-wife made contributions to the Bereano PAC on behalf of
herself and her daughter, and Bereano reimbursed her in cash
for those contributions. Donna Robey Spencer, a former legis-
lative assistant for Bereano, managed the Bereano PAC.
Spencer made a contribution to a Maryland politician at the
direction of O’Hearn, and was reimbursed with a law firm
check containing the false notation "Reimbursement for office
supplies." When a State Senator called with questions about
Spencer’s contribution, she informed other members of the
firm’s staff, including Bereano and O’Hearn, and refused to
make any further contributions.

   As a result of the Senator’s inquiry to Spencer, O’Hearn
destroyed most of the law firm’s billing records for the period
from May through September of 1990. O’Hearn did so, in
part, because she had "written many more [political contribu-
tion] checks than the other girls in the office," all of which
had been reimbursed by the firm. J.A. 1126. In addition to
such contributions, and in order to provide Bereano with cash
that he had requested, O’Hearn wrote and cashed firm checks
totalling about $2500. O’Hearn, who was responsible for gen-
erating the firm’s bills to its lobbying clients, asserted that
there was no established firm practice of falsely billing lobby-
ing clients for political contributions. Before the grand jury,
however, she had confirmed that Bereano had his lobbying
clients billed for prorated portions of such contributions,
falsely characterized on the bills as "legislative expenses."
When the prosecutors used O’Hearn’s grand jury transcript to
8                  BEREANO v. UNITED STATES
impeach her testimony, she disavowed any recollection
thereof and offered no explanation for the inconsistencies.

   Of particular relevance, two of the law firm’s check stubs
for August 14, 1990, had not been destroyed. Those check
stubs identified two firm checks to O’Hearn for $300 each.
The two checks were reimbursements for political contribu-
tions that O’Hearn made at Bereano’s request, but the check
stubs falsely reflected that they were reimbursements for a
printer and a filing cabinet. The Memo Line on each stub
included the notation "110," the firm’s billing category for
"legislative entertainment," as well as the phrase "per BCB,"
Bereano’s initials.

   One of the $300 check stubs identified two lobbying cli-
ents, Phillips Publishing and Dental Benefit Providers, and
specified their law firm account numbers. Half of the $300
referenced on that stub was falsely billed to Phillips Publish-
ing for "legislative entertainment." The remaining $150 was
falsely billed to Dental Benefit Providers, also as "legislative
entertainment." The second $300 check stub identified two
additional lobbying clients, Medical Mutual and MSSA. Half
of the $300 referenced on that stub was falsely billed to Medi-
cal Mutual as "legislative entertainment." The remaining $150
was then billed to MSSA with the same false notation.

   The two $300 reimbursement checks paid to O’Hearn on
August 14, 1990, along with the four law firm bills, each
dated September 1, 1990, were used to recoup $600 to the
firm for its political contributions. Those false bills gave rise
to the eight mailings that underlie the charging paragraphs of
the indictment. That is:

    •   Count One related to the September 1, 1990 firm
        bill mailed to Phillips Publishing;

    •   Count Two related to the check mailed to the
        firm by Phillips Publishing in payment of its bill;
                      BEREANO v. UNITED STATES                           9
      •   Count Three related to the September 1, 1990
          firm bill mailed to Dental Benefit Providers;

      •   Count Four related to the check mailed to the
          firm by Dental Benefit Providers in payment of
          its bill;

      •   Count Five related to the September 1, 1990 firm
          bill mailed to Medical Mutual;

      •   Count Six related to the check mailed to the firm
          by Medical Mutual in payment of its bill;

      •   Count Seven related to the September 1, 1990
          firm bill mailed to MSSA; and

      •   Count Eight related to the MSSA check to the
          firm in payment of its bill.

   Finally, representatives of the four lobbying clients (Phil-
lips Publishing, Dental Benefit Providers, Medical Mutual,
and MSSA) confirmed that they had retained Bereano as their
lobbyist. They also acknowledged that the reimbursements
billed to their employers by the law firm for "legislative enter-
tainment" had been paid. Bereano, however, was never autho-
rized to bill the lobbying clients for any political contributions
made by the firm or its employees.

   The prosecution concluded its case against Bereano on
November 22, 1994. The district court thereafter denied
Bereano’s motion for judgment of acquittal, save on Count
Eight. On that charge, the court deemed the evidence insuffi-
cient to support a finding that MSSA had used the mail in
paying its bill.6
  6
    To avoid confusion by the jury, the district court deferred implementa-
tion of its Count Eight ruling until after the jury returned its verdict.
10                    BEREANO v. UNITED STATES
   On November 23, 1994, Bereano rested without presenting
any evidence in defense of the charges. After a short break for
Thanksgiving, the trial moved toward its conclusion with
closing arguments and the district court’s instructions on,
inter alia, the elements of mail fraud. Consistent with the law
as it then existed, the court advised the jury (pursuant to 18
U.S.C. § 1346) that "the first element that I gave you [the
fraud scheme] means that the government must prove beyond
a reasonable doubt that there was a scheme or artifice to
defraud or to obtain money or property or the intangible right
to honest services by means of false or fraudulent pretenses,
representations or promises." J.A. 1906 (emphasis added).
The court continued, explaining that "[a] scheme to defraud
is any plan, device or course of action to obtain money or
property or to deprive another of the intangible right of hon-
est services." Id. (emphasis added). Thus, in its explanation of
the first element, and again in defining a "scheme to defraud,"
the court instructed the jury, using the disjunctive "or," that it
was entitled to convict Bereano if it found him guilty under
either the pecuniary fraud theory or the honest services fraud
theory.

   On November 30, 1994, the jury found Bereano guilty on
all eight Counts. In so doing, the jury returned a "general ver-
dict" on each count, that is, it checked the line on the verdict
form reflecting that Bereano was, in each instance, "Guilty."
J.A. 1929-30. Neither the instructions nor the verdict form
requested a specification of whether Bereano was convicted
under the pecuniary fraud theory, the honest services fraud
theory, or both. On April 21, 1995, the trial court imposed
sentence, which was stayed during the pendency of an appeal.7
  7
   Prior to sentencing, the district court implemented its earlier decision
and acquitted Bereano on Count Eight. The judgment order thus reflected
his convictions and sentence on Counts One through Seven.
                   BEREANO v. UNITED STATES                   11
                               C.

   On appeal to this Court, Bereano maintained, inter alia, that
"application of § 1346 to him overreached constitutional
bounds." See United States v. Bereano, No. 95-5312, 1998
WL 553445, at *5 (4th Cir. Aug. 28, 1998) (unpublished).
After observing that "[s]ending a false bill to a third party
through the mails . . . is a classic violation of the mail fraud
statute," we rejected Bereano’s constitutional contention and
explained that, by enacting § 1346, "Congress meant to return
the definition [of honest and faithful services] to its [earlier]
scope," which covers

    not only circumstances where an agent defrauds his
    principal by stealing money from the principal, but
    also where an agent defrauds his principal of his
    "honest and faithful services" when he breaches his
    fiduciary duty and conceals material information
    from his principal, coupled with the necessary intent
    and use of the mails and wires.

Id. at *4-6.

   Our decision also rejected Bereano’s other appellate con-
tentions, but agreed with the prosecution that the district court
had erred at sentencing. See Bereano, 1998 WL 553445, at
*17. Accordingly, we vacated Bereano’s sentence and
remanded for resentencing. Id. Bereano was ultimately resen-
tenced and fined. Bereano has long since served his sentence
and paid his fine.

                               II.

                               A.

  As the district court recognized, Bereano was convicted of
seven mail fraud offenses and prosecuted under both the
pecuniary fraud theory and the honest services fraud theory.
12                 BEREANO v. UNITED STATES
Section 1346 of Title 18 was enacted by Congress in 1988 in
response to the Supreme Court’s 1987 decision in McNally v.
United States, 483 U.S. 350 (1987). Prior to McNally, the
courts had interpreted the mail fraud statute, 18 U.S.C.
§ 1341, to authorize a mail fraud prosecution for a scheme "to
deprive individuals, the people, or the government of intangi-
ble rights, such as the right to have public officials perform
their duties honestly." Id. at 358. The McNally Court ruled
that Congress had never intended such a broad application of
the mail fraud statute. The Court thus construed § 1341 "as
limited in scope to the protection of property rights." Id. at
360. It explained that "[i]f Congress desires to go further, it
must speak more clearly than it has." Id.

   In response to McNally, Congress spoke swiftly, enacting
§ 1346 within the following year. As enacted, § 1346 provides
as follows: "For the purposes of this chapter, the term
‘scheme or artifice to defraud’ includes a scheme or artifice
to deprive another of the intangible right of honest services."
Thereafter, until the Skilling decision partially repudiated the
honest services fraud theory in 2010, the Government relied
extensively on § 1346 to prosecute "honest services fraud."

   During its October 2009 Term, the Supreme Court rendered
its decision in Skilling v. United States, 130 S. Ct. 2896
(2010). In Skilling, an appeal by a former Enron executive,
the Court circumscribed the prosecution’s use of § 1346 in
mail fraud prosecutions, limiting it to those cases involving
actual bribery or kickbacks, which the Court characterized as
having been the "core of the pre-McNally case law" relating
to honest services fraud. Id. at 2931. Any application of
§ 1346 beyond the scope of such bribes and kickbacks "vio-
lates the Due Process Clause of the Fifth Amendment." Id. at
2935 (Scalia, J., concurring).

                              B.

   In reliance on Skilling and its companion decision in Black
v. United States, 130 S. Ct. 2963 (2010), Bereano initiated
                   BEREANO v. UNITED STATES                   13
this proceeding in the district court on April 12, 2011, seeking
coram nobis relief to vacate his mail fraud convictions and
secure repayment of his fine. In response, the Government
conceded that, because there were no allegations of bribery or
kickbacks in the indictment, the jury instructions in Bereano’s
trial regarding the honest services fraud theory unconstitution-
ally authorized the jury to convict Bereano under that repudi-
ated theory, in contravention of Skilling. The Government
contended, however, that Bereano could not have been con-
victed of the mail fraud charges without the jury also conclud-
ing that he was guilty under the pecuniary fraud theory, that
is, that he had used the mail to defraud four of his lobbying
clients of their money and property.

   By its Opinion of February 28, 2012, the district court
agreed with the Government, denying coram nobis relief and
concluding that the Skilling error — though constitutional in
nature — was harmless beyond a reasonable doubt. See Opin-
ion 13. In reaching that conclusion, the Opinion observed that
"[t]he core of the Government’s case was the fraudulent bill-
ing scheme, which is primarily about money." Id. at 9.
Bereano has timely noticed this appeal, and we possess juris-
diction pursuant to 28 U.S.C. § 1291.

                              III.

   On appeal from a district court’s denial of a petition for a
writ of coram nobis, we review factual findings for clear
error, questions of law de novo, and "‘the district court’s ulti-
mate decision to deny the writ for abuse of discretion.’"
United States v. Akinsade, 686 F.3d 248, 251-52 (4th Cir.
2012) (quoting Santos-Sanchez v. United States, 548 F.3d
327, 330 (5th Cir. 2008), abrogated on other grounds by
Padilla v. Kentucky, 130 S. Ct. 1473 (2010)). We generally
review de novo any mixed questions of law and fact. United
States v. Nicholson, 611 F.3d 191, 205 (4th Cir. 2010).
14                    BEREANO v. UNITED STATES
                                   IV.

                                   A.

   The authority of a federal court to issue a writ of coram
nobis derives from the All Writs Act, codified at 28 U.S.C.
§ 1651(a). Section 1651(a) authorizes the federal courts to
issue "all writs necessary or appropriate in aid of their respec-
tive jurisdictions and agreeable to the usages and principles of
law."8 At common law, the writ of coram nobis was available
only "to correct errors of fact," enabling a petitioner "to avoid
the rigid strictures of judgment finality by correcting technical
errors such as happened through the fault of the clerk." United
States v. Denedo, 556 U.S. 904, 910-11 (2009) (internal quo-
tation marks omitted). In its modern form, however, "coram
nobis is broader than its common-law predecessor" and "can
issue to redress a fundamental error . . . as opposed to mere
technical errors." Id. at 911.

                                   B.

                                   1.

   In order for a district court to reach an ultimate decision on
coram nobis relief, a petitioner is obliged to satisfy four
essential prerequisites. First, a more usual remedy (such as
habeas corpus) must be unavailable; second, there must be a
valid basis for the petitioner having not earlier attacked his
convictions; third, the consequences flowing to the petitioner
from his convictions must be sufficiently adverse to satisfy
Article III’s case or controversy requirement; and, finally, the
  8
   Although the adoption of Federal Rule of Civil Procedure 60(b) in
1946 abolished the writ of coram nobis in civil cases, coram nobis remains
available to challenge a criminal conviction. As the Supreme Court has
explained, "[s]uch a motion is a step in the criminal case and not, like
habeas corpus where relief is sought in a separate case and record, the
beginning of a separate civil [p]roceeding." United States v. Morgan, 346
U.S. 502, 505 n.4 (1954).
                    BEREANO v. UNITED STATES                       15
error that is shown must be "of the most fundamental charac-
ter." United States v. Akinsade, 686 F.3d 248, 252 (4th Cir.
2012).

   The Government does not contest the proposition that
Bereano has satisfied the first three of the foregoing prerequi-
sites for coram nobis relief. First, having served his sentence
and paid his fine, the usual postconviction remedy of habeas
corpus is not available. Second, Bereano’s reason for not
launching an earlier attack on his convictions is a valid one,
in that the Supreme Court only recently rendered the primary
decision on which he relies, Skilling v. United States, 130 S.
Ct. 2896 (2010).9 Third, Bereano is yet burdened with multi-
ple felony convictions for which he has suffered substantial
adverse consequences, e.g., being disbarred from the practice
of law. Those consequences are sufficient to satisfy the case
or controversy requirement of Article III. See United States v.
Mandel, 862 F.2d 1067 (4th Cir. 1988) (affirming award of
coram nobis relief on basis of McNally).

                                 2.

   We thus turn to a more robust analysis of the fourth prereq-
uisite for coram nobis relief — whether the Skilling error con-
ceded by the Government is "of the most fundamental
character." That terminology derives from a Supreme Court
decision of long standing, where the Court emphasized that an
error "of the most fundamental character" is one that has "ren-
dered the proceeding itself irregular and invalid." United
States v. Mayer, 235 U.S. 55, 69 (1914). More recently, the
Court explained the circumscribed use of coram nobis when
it directed that "judgment finality is not to be lightly cast
aside; and courts must be cautious so that the extraordinary
remedy of coram nobis issues only in extreme cases."
  9
   The Skilling decision was issued by the Supreme Court on June 4,
2010. Bereano filed his coram nobis petition in the district court ten
months later, on April 12, 2011.
16                     BEREANO v. UNITED STATES
Denedo, 556 U.S. at 916; see also Carlisle v. United States,
517 U.S. 416, 429 (1996) ("[I]t is difficult to conceive of a sit-
uation in a federal criminal case today where a writ of coram
nobis would be necessary or appropriate." (internal quotation
marks omitted)). Our sister circuits have fairly consistently
been of a similar view. See Thomas v. U.S. Disciplinary Bar-
racks, 625 F.3d 667, 670 n.3 (10th Cir. 2010) (explaining that
an error must be "so fundamental as to render the proceedings
themselves irregular and invalid; in the interests of promoting
the finality of appeals, the standard for obtaining relief
through coram nobis is more stringent than the standard appli-
cable on direct appeal"); United States v. Bruno, 903 F.2d
393, 396 (5th Cir. 1990) (describing an error "of the most fun-
damental character" as one "that has resulted in a complete
miscarriage of justice").

   In this proceeding, the Government concedes that a consti-
tutional error occurred in Bereano’s trial when the district
court erroneously instructed the jury that it could convict
Bereano on the honest services fraud theory. Thus, we must
determine whether that instructional error was so serious as to
be, in terms of the fourth prerequisite of coram nobis, an error
"of the most fundamental character." In answering this
inquiry, we will initially examine whether the Skilling error
would have entitled Bereano to relief by way of a direct
appeal. We utilize that analysis because an appellant who
would not be entitled to relief on direct appeal could never be
entitled to the extraordinary writ of coram nobis. See Mandel,
862 F.2d at 1074 (assessing availability of relief on direct
appeal before examining propriety of coram nobis relief); see
also Akinsade, 686 F.3d at 252-53 (examining merits of con-
stitutional claim in order to determine whether error is "of the
most fundamental character").10
  10
     Due to the extraordinary nature of the coram nobis writ, and because
it is a form of postconviction relief, several of the federal courts have uti-
lized habeas corpus procedures in resolving coram nobis petitions. See
United States v. Chaidez, 655 F.3d 684, 687 (7th Cir. 2011) ("Because a
                      BEREANO v. UNITED STATES                         17
   Pursuant to the Supreme Court’s decision in Yates v. United
States, when a general verdict of guilty rests on two alterna-
tive theories of prosecution, one valid and the other invalid,
the verdict should be set aside if it is "impossible to tell which
ground the jury selected." 354 U.S. 298, 312 (1957). As we
later recognized in United States v. Hastings, however, an
alternative-theory error is nevertheless subject to harmless
error review. See 134 F.3d 235, 241-42 (4th Cir. 1998). In
Hastings, Judge Wilkins assumed that an erroneous instruc-
tion concerning an element of the charged offense was consti-
tutional error. Our decision explained that, in such
circumstances, the reviewing court

      must attempt to ascertain what evidence the jury nec-
      essarily credited in order to convict the defendant
      under the instructions given. If that evidence is such
      that the jury must have convicted the defendant on
      the legally adequate ground in addition to or instead
      of the legally inadequate ground, the conviction may
      be affirmed.

Id.

   Later, in Neder v. United States, the Supreme Court
reached the same result, recognizing that a failure to properly
instruct on an element of the offense is a constitutional error

writ of error coram nobis affords the same general relief as a writ of
habeas corpus, . . . we proceed as we would in a habeas case." (internal
citation omitted)); United States v. Mandanici, 205 F.3d 519, 527 (2d Cir.
2000) (same); Blanton v. United States, 94 F.3d 227, 235 (6th Cir. 1996)
(same). Indeed, at least one district court has denied a Skilling-based
coram nobis petition on the basis of the one-year statute of limitations
applicable to proceedings under 28 U.S.C. § 2255. See United States v.
Woodward, No. 1:95-cr-10234, 2012 WL 4856055 (D. Mass. Oct. 10,
2012). Such an approach has not been suggested by the parties to this
appeal, however, and neither Mandel nor Akinsade utilized any habeas
corpus procedural principles for guidance.
18                 BEREANO v. UNITED STATES
subject to harmlessness review. See 527 U.S. 1, 4 (1999) (cit-
ing Chapman v. California, 386 U.S. 18 (1967)). The Skilling
decision endorsed the harmless error precedent, further
emphasizing that, although "constitutional error occurs when
a jury is instructed on alternative theories of guilt and returns
a general verdict that may rest on a legally invalid theory,"
that determination "does not necessarily require reversal." 130
S. Ct. at 2934 (citing Yates, 354 U.S. 298). Indeed, after the
Court remanded Skilling and its companion case, Black v.
United States, 130 S. Ct 2963 (2010), to the Fifth and Seventh
Circuits, those courts applied harmless error review to identi-
fied Skilling errors. See United States v. Skilling, 638 F.3d
480, 481-82 (5th Cir. 2011) (applying Neder harmless error
review to Skilling error); United States v. Black, 625 F.3d 386,
388 (7th Cir. 2010) (same).

   In its Opinion, the district court correctly recognized the
applicability of Neder’s harmless error standard in Bereano’s
coram nobis proceeding, and then ruled against him. See
Opinion 5-6. Less than a month thereafter, our decision in
United States v. Jefferson ratified the Neder harmless error
standard as the law of this Circuit with respect to Skilling
error. See 674 F.3d 332, 361 (4th Cir. 2012). In Jefferson, we
explained that an appellate court is obliged to deny relief on
direct appeal if it concludes "‘beyond a reasonable doubt that
a rational jury would have found the defendant guilty absent
the error.’" Id. at 360 (quoting Neder, 527 U.S. at 18). We
spelled out the applicable harmless error test as follows:

     [I]f the evidence that the jury necessarily credited in
     order to convict the defendant under the instructions
     given . . . is such that the jury must have convicted
     the defendant on the legally adequate ground in addi-
     tion to or instead of the legally inadequate ground,
     the conviction may be affirmed.

Id. at 361 (internal quotation marks omitted).
                       BEREANO v. UNITED STATES                             19
   In concluding that the Government had satisfied its burden
of establishing harmlessness beyond a reasonable doubt, the
district court correctly recognized that "[t]he core of the Gov-
ernment’s case was the fraudulent billing scheme, which is
primarily about money." Opinion 9.11 The court expounded on
the foregoing characterization of the prosecution’s case in the
following terms:

     [I]t would be inconsistent for the jury to convict
     Bereano of honest services fraud but find him inno-
     cent of pecuniary fraud. A conviction based on hon-
     est services fraud necessarily acknowledges that the
     jury accepts as true the scheme the Government has
     alleged, that Bereano knowingly took advantage of
     his client[s’] trust by sending them false bills. In
     accepting that this scheme took place, the jury also
     necessarily accepted that Bereano knowingly
     obtained his clients’ money by false pretenses, a
     finding that equates to a conviction for pecuniary
     fraud.

Id. at 9-10 (emphasis added). The court’s characterization is
consistent with our decision rejecting Bereano’s direct appeal
   11
      The district judge who resolved the coram nobis proceedings against
Bereano was the same judge who presided over Bereano’s criminal trial
more than fifteen years earlier. In this circumstance, the Opinion’s charac-
terization of the prosecution’s case — i.e., that "[t]he core of the Govern-
ment’s case was the fraudulent billing scheme" — may be entitled to some
degree of deference, either as a factual finding or as a determination of a
mixed question of law and fact. As a factual finding, it would be subject
to clear error review. Although mixed questions of law and fact are ordi-
narily reviewed de novo, the Supreme Court has recognized that "deferen-
tial review of mixed questions of law and fact is warranted when it
appears that the district court is ‘better positioned’ than the appellate court
to decide the issue in question." Salve Regina Coll. v. Russell, 499 U.S.
225, 233 (1991). Out of an abundance of caution, we review de novo the
court’s characterization of the trial evidence. Having done so, we readily
ratify that characterization — that "[t]he core of the government’s case
was the fraudulent billing scheme" — as the only appropriate one.
20                 BEREANO v. UNITED STATES
fifteen years ago, where we explained that "[s]ending a false
bill to a third party through the mails with the necessary crim-
inal intent is a classic violation of the mail fraud statute."
United States v. Bereano, No. 95-5312, 1998 WL 553445, at
*4 (4th Cir. Aug. 28, 1998) (unpublished).

   Our independent application of the harmless error standard
in these circumstances confirms the district court’s determina-
tion that, at Bereano’s trial, the prosecution presented over-
whelming evidence that he had schemed to commit pecuniary
fraud. Not only was the evidence of pecuniary fraud more
than sufficient, it was necessarily accepted by the jury, as
reflected in the verdict. Put succinctly, the jury could not have
found Bereano guilty of mail fraud under either the honest
services fraud theory or the pecuniary fraud theory without
concluding that the alleged mailings — false bills mailed to
lobbying clients and the clients’ payments mailed in satisfac-
tion thereof — were an integral part of the fraud scheme. In
other words, no reasonable jury could have acquitted Bereano
of pecuniary fraud for falsely billing his clients, but convicted
him of honest services fraud for the same false billing
scheme. See Black, 625 F.3d at 393 ("No reasonable jury
could have acquitted the defendants of pecuniary fraud on this
count but convicted them of honest-services fraud.").

   Because Bereano would not be entitled to relief on direct
appeal under Skilling, the fourth prerequisite for coram nobis
relief — identification of "an error of the most fundamental
character" — is not satisfied. Accordingly, an award of the
"extraordinary" remedy of coram nobis relief is unwarranted.

                               V.

   Pursuant to the foregoing, the judgment of the district court
is affirmed.

                                                    AFFIRMED